Citation Nr: 0426296	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  96-29 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
for the cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	Jeany Mark, Esq.


WITNESSES AT HEARINGS ON APPEAL

Appellant, T.R.D., and B.G.



ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty from October 1978 until his 
death in September 1994.  The appellant is the veteran's 
widow.  

The present matter arises before the Board of Veterans' 
Appeals (Board) on appeal of a July 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.  In that decision, the appellant's 
claim for DIC was denied following an administrative decision 
in which the veteran's death was not found to have been 
incurred in the line of duty.  The appellant testified before 
a Veterans Law Judge (formerly Board Member) in February 
1998.  

In a March 1998 decision, the Board remanded the appellant's 
claim to the RO for additional development.  In May 2001, the 
appellant again testified before a Veterans Law Judge.  In a 
September 2001 decision the Board denied the appellant's 
claim.  The appellant thereafter appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court) which issued an order in February 2003 that 
vacated the Board's decision and remanded the matter for re-
adjudication pursuant to 38 U.S.C.A. § 7252(a) (West 2002).  

The Board notes that the Veterans Law Judge who presided over 
the appellant's hearings in 1998 and 2001 is no longer at the 
Board.  Under 38 C.F.R. § 20.707, the presiding member who 
conducts the hearing shall participate in making the final 
determination of the claim.  38 C.F.R. § 20.707 (2003).  In 
such circumstances when the presiding member is no longer 
available to make a final determination of the claim, the 
claimant is notified and given an opportunity for an 
additional hearing before a new Veterans Law Judge.  In June 
2003, the appellant declined an additional Board hearing 
before a current Veterans Law Judge.  

In October 2003, pursuant to the Court's February 2003 order, 
the Board remanded the case to the RO for additional 
development.  The case was returned to the Board in July 
2004.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran died on September [redacted], 1994, while on active 
duty as a result of injuries sustained in a motor vehicle 
accident on that date.  

3.  The veteran operated his motor vehicle on September [redacted], 
1994, after consuming alcoholic beverages; his blood alcohol 
level was later determined to be 0.21 percent, and he was 
legally intoxicated at the time of the accident.  

4.  The veteran's operation of his motor vehicle while in an 
intoxicated state was the proximate cause of the accident 
that caused his death.  

5.  The veteran deliberately and intentionally operated his 
motor vehicle on September [redacted], 1994, with knowledge of, or 
wanton and reckless disregard for the probable consequences 
of his actions. 

6.  The veteran's fatal injuries were not sustained in the 
line of duty.  



CONCLUSION OF LAW

1.  The veteran's fatal injuries sustained on September [redacted], 
1994, were the result of his own willful misconduct, and his 
death was not incurred in the line of duty.  38 U.S.C.A. 
§ 105, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.301 
(2003).  

2.  The appellant is without entitlement to DIC under the 
law.  38 U.S.C.A. § 1310;  38 C.F.R. § 3.312 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2004) redefines 
the obligations of VA with respect to the duty to assist, 
including to obtain medical opinions where necessary, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

VA has a duty to notify the claimant of the evidence needed 
to substantiate her claim, of what evidence she is 
responsible for obtaining and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veteran Claim's 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).   

Pursuant to the Court's instructions in the February 2003 
order, the RO sent the appellant correspondence dated in 
March 2004, which provided notice as to what evidence the 
appellant was responsible for, and what evidence VA would 
undertake to obtain.  The RO informed the appellant of what 
the evidence needed to show, in order to substantiate her 
claim on appeal.  

The March 2004 letter told the appellant to furnish evidence 
establishing that the veteran's fatal injuries were not due 
to willful misconduct.  This information should have put her 
on notice to submit relevant evidence in her possession, and 
served to inform her of the evidence needed to substantiate 
the claim.  

VCAA notice was provided after the initial adjudication in 
this case.  In Pelegrini, the majority expressed the view 
that a claimant was entitled to VCAA notice prior to initial 
adjudication of the claim.  

In Pelegrini, the majority provided a remedy, which consisted 
of remanding the case so that VA could provide the necessary 
notice.  Here, the appellant received that remedy when the 
Board remanded the case, and the VCAA notice letter was 
issued in March 2004.  

VA has also obtained all relevant records pertinent to the 
appellant's claims on appeal.  Specifically, VA has obtained 
medical opinions, investigative records and toxicology 
reports in connection with her claim for DIC benefits.  The 
appellant has also been afforded two Board hearings on the 
matter under appeal.  These actions have complied with VA's 
duty to assist the appellant with the development of her 
claim.  38 U.S.C.A. § 5103A (West 2002).  


I.  Factual Background

The record shows that the veteran was seen at a service 
clinic on August 15, 1994, for complaints of low back and 
neck pain.  The veteran was noted to be allergic to aspirin 
(ASA).  Treatment initially included Motrin.  When seen in 
the clinic four days later, 100 milligrams of "ANSAID" 
twice a day (BID) were prescribed.  Flexeril was also 
prescribed.  When seen in the clinic on August 22, 1994, he 
continued to complain of musculoskeletal low back pain, which 
he said was resolving.  He was told to continue ANSAID and to 
return to the clinic as needed.  

The evidence of record shows that shortly before 10 p.m. on 
September [redacted], 1994, the veteran was involved in a motor 
vehicle accident while traveling westbound in the eastbound 
lanes of Route 58 in Suffolk, Virginia.  The veteran was 
driving a 4-door sedan with no apparent mechanical defects 
when he collided head-on with a 2-door sedan, which was 
pushed back seven feet after impact.  He died instantly from 
massive brain injury due to a fracture of the base of his 
skull.  An autopsy was not performed.  There were no 
passengers in either vehicle.  

The Police Accident Report indicates that Route 58 contained 
of marked traffic lanes and that the road was straight, level 
and dry.  The roadway had no defects and was located in open 
country .  The weather was cloudy, it was dark, and the 
highway was not lighted.  Each vehicle was traveling at the 
speed limit of 55 miles per hour.  The veteran was wearing 
his seat belt, both lap and shoulder harnesses.  It appears 
that neither driver attempted to avoid the collision; no skid 
marks were reported.  The veteran's driving vision was not 
obscured, but the vision of the other driver was obscured by 
moving vehicles.  The accident scene was about 45 to 60 
minutes from the Norfolk Naval Base.  Traffic warning signs 
marked "ONE WAY," "DO NOT ENTER," and "WRONG WAY" were 
in place at the three possible turnarounds for the eastbound 
lanes of Route 58.  

The Medical Examiner's report indicates that in addition to 
the fatal skull fracture, the veteran sustained a crush 
injury of the chest with many broken ribs and probably 
ruptured his kidneys and spleen.  The toxicology samples sent 
for analysis included a blood sample and a urine sample that 
was reported to be bloody.  

An October 1994 report prepared by a toxicologist with the 
Forensic Science Division of the State of Virginia indicates 
that the veteran's blood alcohol level was 0.21 percent, 
based on a blood sample obtained following the veteran's 
death in the motor vehicle accident.  The toxicology report 
also shows that a sample of the veteran's urine collected at 
the time of the accident revealed 0.27 percent ethanol by 
weight by volume.  

The Police Accident Report makes no reference to what part 
intoxication may have played in the veteran's fatal motor 
vehicle accident.  A report of a Navy Department 
investigation into the circumstances surrounding the 
veteran's death refers to the results of the toxicology 
report and enters a finding that the veteran was intoxicated 
at the time of his death in a motor vehicle accident.  The 
finding that the veteran was intoxicated at the time of his 
death rested, at least in part, on the level of blood alcohol 
found by laboratory testing.  

Under Virginia Code § 18.2-266, as in effect at the time of 
the accident, it was unlawful for any person to drive or 
operate any motor vehicle while such person had a blood 
alcohol concentration deemed 0.10 percent or more by weight 
by volume.  It is settled that the Board may consider state 
law in determining whether the veteran engaged in willful 
misconduct that would preclude the grant of VA disability 
benefits for injuries received in a motor vehicle accident 
that was allegedly caused by the veteran's intoxication.  See 
Yeoman v. West, 140 F.3d 1443, 1447 (Fed. Cir. 1998).  

The Navy investigation found that the veteran, was reported 
to have been drinking "unknown contents" from a soda can 
and a plastic mug during a ship's softball game from about 5 
p.m. to 6:30 p.m. on the day of the accident.  After the 
game, the veteran went to the Chief Petty Officers (CPO) Club 
located on the naval base, where he was observed drinking 
scotch and water as well as glasses of water.  He was thought 
to be intoxicated by several of the members in his party.  He 
showed an intent to return to his ship.  At about 8:30 p.m., 
it was determined that another chief petty officer would 
drive the veteran home, but the veteran ran from him.  
Despite the chief petty officer's efforts, he was unable to 
catch the veteran and proceeded home on his own.  The Navy 
investigation found that the fatal motor vehicle accident was 
"caused by [the veteran's] vehicle traveling westbound in 
the eastbound lanes of Route 58."  

The investigating officer was of the opinion that it could 
not be accurately determined whether the veteran consumed 
alcoholic beverages at the softball game.  He was also of the 
opinion that the veteran attempted to return to his ship in 
Portsmouth, Virginia, but because of his intoxicated state 
became spatially disoriented and drove beyond the ship and 
out to Suffolk.  The investigating officer found that this 
would correspond with the veteran's approximate time of 
departure from the CPO Club and the time and location of the 
accident.  

In a July 1995 RO administrative decision, it was determined 
that the fatal injuries that the veteran sustained in the 
September 1994 motor vehicle accident were not incurred in 
the line of duty.  It was found that voluntary intoxication 
was the proximate cause of the fatal accident and that the 
veteran's blood alcohol content was at a level consistent 
with intoxication.  The RO indicated that its administrative 
decision was based upon a review of a Navy Department 
investigation report, a police report, and a toxicologist's 
report.  

An August 1997 report from the Virginia Deputy Chief Medical 
Examiner was associated with the claims file at the 
appellant's hearing and indicates that the blood sample was 
drawn about one hour after the veteran's death, which 
occurred at 10:10 p.m. on September [redacted], 1994.  Tubes of blood 
and urine were sent by U.S. Mail in a cardboard sample tube 
mailer.  The samples were received and opened at the 
Tidewater District Office of the Chief Medical Examiner in 
Norfolk on October 3, 1994 and then placed in a locked 
laboratory refrigerator.  They were picked up there on 
October 5, 1994, by the state Division of Forensic Sciences.  
Testing was performed by the Division of Forensic Sciences, 
and a certificate of analysis was prepared on October 11, 
1994.  The certificate of analysis was received in the Office 
of the Chief Medical Examiner on October 13, 1994.  

In a letter dated July 2, 1998, a toxicologist for the 
Division of Forensic Sciences, informed the RO that 
quantitative blood and urine ethanol tests were conducted on 
the veteran's specimens on October 5, 1994.  The tests were 
each run in duplicate, and the gas chromatography run times 
were 1:44 and 1:52 p.m. for the blood samples and 2:00 and 
2:08 p.m. for the urine samples.  

In compliance with the March 1998 Board remand, the RO sought 
expert medical opinion through the Director of the VA 
Compensation and Pension Service in Washington, D.C.  In an 
opinion dated in September 1999 from the Chief of a VA 
Pathology and Laboratory Medicine Service it was noted that 
the physician was a board certified pathologist with a 
subspecialty certification in Chemical Pathology, which 
includes the area of toxicology.  The doctor noted that he 
was also the pathologist in charge of toxicology testing at 
his institution.  He addressed the objections to the post-
mortem alcohol testing in turn.  

To the objection that the specimen results were unreliable 
because they were obtained an hour after death, the VA 
pathologist said that this argument had no scientific merit.  
It was noted that post-mortem heart blood is acceptable in 
the forensic medicine community as representing circulating 
blood alcohol level at the time of death.  Moreover, urine 
alcohol level is considered to be highly stable after death 
and is not subject to the post-mortem change.  

The VA pathologist noted that the medical literature 
indicates that ethanol can increase rapidly in blood (in the 
absence of sodium fluoride) if specimens are not 
refrigerated.  In urine, however, increases in ethanol after 
collection are usually not seen but may occur in diabetic 
patients.  Because the veteran had no history of diabetes, 
this appeared unlikely in this case.  Thus, the VA 
pathologist concluded, there is a possibility that post-
mortem blood alcohol levels increased, but it was unlikely 
that the post-mortem urine alcohol did also.  

The VA pathologist noted the allegation that there was a long 
delay between specimen arrival and specimen analysis and that 
the blood may not have been refrigerated during that time, 
thereby further compromising the specimen.  The pathologist 
observed, however, that the evidence of record showed that 
the specimen was received by the medical examiner on October 
3, 1994, and placed in a locked refrigerator.  The 
pathologist stated that temperatures of less than 5 degrees 
Centigrade prevent further production of alcohol.  He noted 
that a letter from the state toxicologist of July 2, 1998, 
showed that the specimens were tested on October 5, 1994.  
Thus, the pathologist concluded, this allegation had no 
scientific basis.

The VA pathologist said that the crux of the flight surgeon's 
allegation rested on the possibility of post-mortem 
production of ethanol in the test tube and that several 
articles have addressed this possibility.  These articles 
state that finding alcohol in blood with negative urine or 
vitreous humor alcohol (the latter was not tested in this 
case) is consistent with post-mortem alcohol production.  In 
this case, however, blood alcohol content was lower than 
urine alcohol content, a finding inconsistent with post-
mortem production.  Moreover, the pathologist said, the 
levels present in this case were atypical for post-mortem 
production.  The pathologist stated that the highest reported 
post-mortem levels from artifactual production are generally 
only 0.10, with occasional values in the range of 0.15-0.20.  
This, along with the high urine alcohol level, made it 
virtually impossible that post-mortem production could 
explain these results.  

The VA pathologist concluded by stating that in his opinion, 
the facts discovered by the Naval Investigative Service, the 
report of the accident, and the blood and urine alcohol 
levels were all consistent with a high blood and urine 
alcohol level as seen in this case.  The doctor noted that he 
did not see any scientific evidence to support claims that 
such results were erroneous based on delay in specimen 
collection, storage or analysis.  


II.  Analysis

Pursuant to 38 U.S.C.A. § 1310 (West 2002), dependency and 
indemnity compensation is paid to a surviving spouse of a 
qualifying veteran who died from a service-connected 
disability.  See Hanna v. Brown, 6 Vet. App. 507, 510 (1994).  
Under 38 U.S.C.A. § 105(a), there is a presumption that an 
injury incurred during active military, naval, or air service 
was incurred in the line of duty unless the injury was a 
result of the person's own willful misconduct.  A finding of 
"willful misconduct" negates the "line of duty" 
presumption.  

[I]n all cases[,] section 105 establishes 
a presumption in favor of a finding of 
line of duty.  If the [Board] finds that 
an exception does apply (in this case, 
willful misconduct), and denies the claim 
solely on the basis of such exception, 
the Board must establish that denial of 
the claim is justified by a preponderance 
of the evidence.  

Smith v. Derwinski, 2 Vet. App. 241, 244 (1992).  "Willful 
misconduct" is defined as "an act involving conscious 
wrongdoing or known prohibited action"; "[i]t involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences"; 
furthermore, the act "must be the proximate cause of injury, 
disease or death."  38 C.F.R. § 3.1(n)(1),(3); see Daniels 
v. Brown, 9 Vet. App. 348, 350-51 (1996).  "Proximate 
cause" is defined as "that which, in a natural continuous 
sequence, unbroken by any efficient intervening cause, 
produces injury, and without which the result would not have 
occurred."  BLACK'S LAW DICTIONARY 1225 (6th ed. 1990); see 
also Robinette v. Brown, 8 Vet. App. 69, 78 (1995) (relying 
on BLACK'S LAW DICTIONARY definition of "evidence").  If 
intoxication results proximately and immediately in 
disability or death, the disability or death will be 
considered to be the result of the person's own willful 
misconduct.  See 38 C.F.R. § 3.301(c)(2).  

When this matter was previously before the Board, the 
appellant and her representative argued that the 
toxicologist's finding that the veteran's blood alcohol level 
was 0.21 percent, was unreliable because of mishandling of 
the blood sample obtained after the veteran's death.  It was 
contended that the blood sample was not obtained until about 
an hour after the veteran's death; that it was not properly 
refrigerated for a period of several days; and that as much 
as two weeks may have elapsed between the gathering of the 
blood sample and its subsequent analysis.  At the February 
1998 Central Office hearing, a former Navy officer testified 
regarding his experience in conducting accident 
investigations.  He pointed out that he had discussed the 
toxicologist's report with his brother-in-law, an Air Force 
flight surgeon, who suggested that the veteran's blood 
sample, obtained after his death, had been permitted to 
deteriorate through improper handling.  

However, during testimony at the May 2001 personal hearing by 
the appellant and by Lieutenant Commander (LCDR) B. G. of the 
Navy Judge Advocate General's Corps, as well as written 
argument and other evidence submitted in support of the 
appeal, it was contended that there was reasonable doubt as 
to whether the veteran was drunk on September [redacted], 1994.  See 
38 C.F.R. § 3.102.  These arguments focus primarily on the 
allegedly tainted samples of blood and urine resulting in the 
high alcohol contents and on the possibly deleterious side 
effects of a prescription drug that the veteran was taking at 
or near the time of his death.  

It is argued that the test results of the veteran's blood and 
urine samples were compromised in their collection and 
disposition.  It is claimed that no records were kept 
demonstrating that preservatives were placed in the tubes 
with the samples and that the person who performed this task 
did not remember whether he had done so.  The appellant 
argues that there was no case number for the tests and very 
few recorded details; no blood typing was done to ensure the 
accuracy of the results.  It is claimed that the samples, 
taken on September [redacted] were not received at the testing 
facility until October 3rd  or 5th  and that a final report 
was not issued until October 11, 1994.  The appellant argues 
that specimens were un-refrigerated, and possibly without the 
necessary preservatives, for at least a week.  Thus, the 
samples had time to ferment in the test tubes, and any sugar 
the veteran consumed on September [redacted] could have been 
converted to a form that would be detected by these tests as 
alcohol.  It is thus argued that the tests were unreliable.  

However, the record demonstrates that the samples were 
received by the Chief Medical Examiner on October 3, 1994, 
and placed in a locked laboratory refrigerator on that date.  
Although the VA pathologist in his September 1999 report 
indicated that there was some scientific validity to the 
argument that the specimen results were unreliable due to the 
delay between obtaining the blood sample and the time it 
reached the medical examiner's office, he stated that this 
depended on the way the specimens were handled.  The 
pathologist related that if specimens were collected in 
containers with sodium fluoride as a preservative, then they 
are stable for at least two weeks after collection.  The 
pathologist noted that the record did not disclose whether 
fluoride preservatives were used in this case.  He said that 
his conversation with the state toxicologist overseeing the 
testing indicated that the current practice was for all 
medical examiners to collect specimens this way but did not 
recall when the policy took effect or whether the medical 
examiner in this case had used fluoride-containing tubes 
during the relevant time frame.  

Thus, the VA pathologist concluded, there was some 
possibility that the results could be unreliable based on the 
delay in arrival.  The pathologist added, however, that the 
information regarding the use of sodium fluoride had been 
widely known at least since the 1970's and that it was likely 
that fluoride was used for the blood specimen in this case, 
although this was not definitively known.  

In written argument dated May 11, 2001, the LTCR asserted 
that bloody urine alone was enough to make the test invalid, 
and that failure to adhere to established procedures for 
collection to insure the most accurate result rendered the 
result flawed.  She also contended that the fact that the 
urine alcohol content was higher than the blood alcohol 
content suggested that the urine sample was flawed.  She 
maintained that a defective test result was being used to 
validate another flawed test result. She pointed out that the 
VA expert conceded that the alcohol content could rise if 
certain preservatives were not added to the test tubes prior 
to refrigeration.

She further contended that the medical evidence showed that 
when blood cells were kept at room temperature, they 
dissipated.  Thus, if the blood cells were not properly 
stored, they could show inaccurate results.  If the blood 
alcohol level was high because of prescribed medication, and 
a delay in specimen retrieval of blood or urine occurred, as 
here, the urine would necessarily have a high alcohol content 
because once the red blood cells dissipated, the alcohol 
would be absorbed into the urine.  She asserted that there 
was no evidence that preservatives were placed in the test 
tube prior to refrigeration, which occurred after at least 
one day.  She noted the VA expert's concession that if the 
sample were not refrigerated, or if a preservative were not 
added, the alcohol content could increase after collection.  

The LCDR also asserted that the VA expert did not address the 
issue of blood in the urine, or the effect of "ANSAID" on 
the urine or blood, nor did the VA expert address the 
potential for "ANSAID" to cause increased ethanol content 
in the blood.  

However, since the method of preserving blood specimens had 
been known since the 1970's, it is reasonable to assume that 
proper procedures were followed in the collection, storage 
and handling of the blood sample on the day in question.  
There is no evidence that chemical preservatives were not 
used to preserve the samples, nor is there any showing that 
the blood alcohol content would have been so abnormally 
affected as to reflect at least twice the level of legal 
intoxication in Virginia of 0.10 percent.  

Evidence submitted at the May 2001 Board hearing suggests 
that urine that sits at room temperature for any length of 
time will change considerably, that most urine elements 
deteriorate at room temperature within an hour, and that a 
refrigerated specimen will retain its integrity only up to 
four hours.  Red blood cells also tend to disintegrate after 
only a short time at room temperature.

At the hearing, the appellant submitted evidence dated in 
December 2000 that also suggested that at least one service 
laboratory that performs blood alcohol tests would reject a 
urine sample that contained blood because it would increase 
the alcohol level of the urine and that the problem of a 
rapid increase in ethanol in an un-refrigerated sample of 
blood would apply equally to an un-refrigerated sample of 
urine containing blood.  It was also reported that a 
technician for the Virginia Division of Forensic Sciences 
toxicology laboratory said that the presence of blood in 
urine would not alter their procedures in any way and that 
the sample would still be tested.  It was reported that blood 
alcohol and urine alcohol tests use the same equipment and 
procedure.  (It was therefore felt that, theoretically, the 
same mechanism that invalidated the blood test would create 
the same problem in the urine test.)  

The VA pathologist noted that the blood alcohol content was 
lower than urine alcohol content, a finding, he said, that 
was inconsistent with post-mortem production of ethanol.  
Even if one concedes that the presence of blood in the urine 
meant a higher than normal ethanol content in the urine as a 
consequence of the disintegration of the red blood cells at 
room temperature, the fact remains that the urine alcohol 
content was still very high.  It is significant that the VA 
pathologist noted that the levels present in this case are 
atypical for post-mortem production.  The pathologist stated 
that the highest reported post-mortem levels from artifactual 
production are generally only 0.10, with occasional values in 
the range of 0.15-0.20.  He stated that this, along with the 
high urine alcohol level, made it virtually impossible that 
post-mortem production could explain these results.  

It is asserted that the problem of a rapid increase in 
ethanol in an un-refrigerated sample of blood would apply 
equally to an un-refrigerated sample of urine containing 
blood.  However, the blood and urine alcohol levels would 
still have exceeded 0.10 percent.  Since it seems from the 
record that the blood in the urine had disintegrated by the 
time the specimen reached the laboratory, it is reasonable to 
infer that the urine was not so contaminated as to have 
completely nullified the pertinent findings, especially in 
light of the VA pathologist's conclusion following a review 
of the medical literature that the urine alcohol level is 
considered to be highly stable after death and is not subject 
to the postmortem change affecting blood samples.  

Further complicating the matter is the fact that the veteran 
had recently started taking "ANSAID," a new prescription 
drug.  

"ANSAID" is the brand name of flurbiprofen tablets, a non-
steroidal anti-inflammatory agent that is indicated for the 
acute or long-term treatment of the symptoms of rheumatoid 
arthritis or osteoarthritis but is contraindicated in people 
in whom aspirin induces allergic-type reactions.  PHYSICIANS' 
DESK REFERENCE 2579 (50th ed. 1996).  There is a risk of 
gastrointestinal ulcerations, bleeding and perforation of the 
stomach or intestine in people treated chronically with non-
steroidal anti-inflammatory drugs.  Id.  

It is claimed that ANSAID is known to cause stimulation of 
the nervous system that can result in insomnia, tremors, 
confusion, and dizziness-symptoms, it is claimed, that can be 
mistaken for signs of intoxication.  However, confusion-the 
most pertinent factor in this case given the veteran's 
spatial disorientation-was shown in less than one percent of 
patients in clinical trials, according to the PDR cited 
above. Id. at 2580.  

The appellant has contended that although the prescription 
package that the veteran received had no interaction 
warnings, research has determined that that anyone on 
flurbiprofen (ANSAID) should avoid alcoholic beverages 
because the medication "is known to react violently with 
alcohol."  However, the 1996 PDR entry submitted in support 
of this appeal shows only that those with a history of risk 
factors associated with peptic ulcer disease such as 
alcoholism are at risk of developing gastrointestinal 
ulcerations, bleeding and perforation with use of non-
steroidal anti-inflammatory therapy such as ANSAID.  As 
indicated above, gastrointestinal bleeding is a known risk 
associated with the use of non-steroidal anti-inflammatory 
drugs generally and the use of alcohol with ANSAID would seem 
to make one more vulnerable to such symptoms.  If in fact the 
veteran had suffered a "violent reaction" to the drug after 
consuming alcohol, that reaction likely would have been 
exhibited before he ran for his car, as he had by then been 
drinking for some time.  The absence of such a "violent 
reaction" suggests that he had not taken ANSAID on the day 
of the accident, or that no such reaction accompanied the 
veteran's ingestion of alcohol in this case.  

In addition, it is maintained that ANSAID would itself alter 
the test results.  It is claimed that the drug is broken down 
and metabolized in the liver, then eliminated through the 
kidneys.  ANSAID, it is claimed, has been shown to elevate 
liver tests in 15 percent of tested patients; in one percent 
of those tested, liver tests were extremely elevated.  It is 
argued that ANSAID would render the blood and urine ethanol 
tests unreliable because the blood test monitors alcohol 
after it is processed by the liver and the urine test 
measures the alcohol traces released by the kidneys, both of 
which are affected by the medication.  However, the PDR entry 
suggesting these percentages notes only that "borderline 
elevations of one or more liver tests may occur in up to 15% 
of patients" and that "[m]eaningful (3 times the upper 
limit of normal) elevations of ALT or AST (SGOT) have been 
reported in controlled clinical trials in less than 1% of 
patients." (Emphasis added.)  These results strongly suggest 
that it is unlikely that any true distortion of the blood 
alcohol content occurred in this case as a result of the 
possible ingestion of ANSAID on the day in question.  

There is some question as to whether the veteran ingested 
ANSAID on the day of the accident.  The record contains what 
appears to be a copy of a prescription label showing that as 
of September 26, 1994, the veteran had been instructed to 
take one 100-milligram tablet of ANSAID three times a day as 
needed with food.  (The envelope apparently containing the 
medication said to "Take with Food or Milk.")  The label 
indicates that 20 ANSAID tablets were dispensed.  

The LCDR testified in May 2001 that the veteran had gotten 
his last 20 pills three days before the accident.  She said 
that "we have the envelope with the remaining 14 pills, 
showing that he was taking the pills.  It only had one 
warning on it.  The warning was take with food [or milk]."  
However, the prescription instructed him to take three pills 
per day.  If he had followed the prescription, he would have 
taken three pills on September 27, and three pills on 
September 28th, leaving no pills consumed on the day of the 
accident.  

If, as claimed, ANSAID has many of the same effects as 
symptoms of drunkenness, why did the veteran not weave or 
otherwise show signs of side effects from the drug on the 
night of the accident?  It is maintained that ANSAID 
interacted violently with alcohol on the night of the 
accident, yet the only real side effect demonstrated 
consistent with the appellant's theory of the case is spatial 
confusion.  However, spatial confusion is an inevitable 
consequence of alcoholic intoxication as demonstrated by the 
evidence of record in this case.  

The appellant has also maintained that the veteran 
participated in Operation Desert Shield/Desert Storm, that he 
had Gulf War Syndrome, and that upon his return to the United 
States, he began to have problems with his back and with his 
breathing.  However, there is no evidence that such syndrome 
played any role in causing the fatal accident.  The record 
contains no diagnosis of Gulf War Syndrome, and neither the 
appellant nor the testifying witnesses are competent to 
render a diagnosis in this case.  A lay witness is competent 
under the law to describe symptoms that she has observed or 
experienced, but she is not competent to render a diagnosis, 
or to offer a medical opinion attributing a disability to 
service, as this requires medical expertise.  See, e.g., 
Hasty v. West, 13 Vet. App. 230, 233 (1999); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  In any event, any such medical 
diagnosis at this point would be an exercise in speculation 
and service connection may not be based on a resort to 
speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102.  See also Davis v. West, 13 Vet. App. 178, 185 
(1999) (any medical nexus between the veteran's in-service 
radiation exposure and his fatal lung cancer years later was 
speculative at best, even where one physician opined that it 
was probable that the veteran's lung cancer was related to 
service radiation exposure); Morris v. West, 13 Vet. App. 94, 
97 (1999) (diagnosis that appellant was "possibly" 
suffering from schizophrenia deemed speculative); Bloom v. 
West, 12 Vet. App. 185, 186-87 (1999) (treating physician's 
opinion that veteran's time as a prisoner of war "could" 
have precipitated the initial development of his lung 
condition found too speculative to provide medical nexus 
evidence to well ground cause of death claim); Bostain v. 
West, 11 Vet. App. 124, 127-28 (1998) (private physician's 
opinion that veteran's preexisting service-related condition 
may have contributed to his ultimate demise too speculative, 
standing alone, to be deemed new and material evidence to 
reopen cause of death claim); Moffitt v. Brown, 10 Vet. App. 
214, 228 (1997) (physician's opinion that "renal 
insufficiency may have been a contributing factor in 
[veteran's] overall medical condition" too speculative to 
constitute new and material evidence to reopen cause of death 
claim); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (on 
claim to reopen a service connection claim, statement from 
physician about possibility of link between chest trauma and 
restrictive lung disease was too general and inconclusive to 
constitute material evidence to reopen); Utendahl v. 
Derwinski, 1 Vet. App. 530, 531 (1991) (medical treatise 
submitted by appellant that only raises the possibility that 
there may be some relationship between service-connected 
sickle cell anemia and the veteran's fatal coronary artery 
disease does not show a direct causal relationship between 
the two disorders such as to entitle the appellant to service 
connection for the cause of the veteran's death).  

It is asserted that although he had only taken "ANSAID" for 
three days prior to the accident, his spouse had already 
noticed many side effects from the drug, chiefly insomnia and 
hyperactivity.  It is claimed that at the time of his death, 
the veteran was taking the maximum dosage of 300 milligrams a 
day of "ANSAID."  It is contended that the veteran could 
have been overdosing on "ANSAID" because his physician had 
not yet had time to adjust the veteran's medication level to 
his body's condition and needs.  It is maintained that his 
body was already in a substantially weakened condition when 
"ANSAID" was prescribed.  It is claimed that an overdose of 
"ANSAID" has been known to cause elevated liver enzymes and 
to increase a person's blood ethanol concentration, even 
without the consumption of alcohol.  It is therefore argued 
that "ANSAID" could have been entirely responsible for the 
test results of the veteran's blood and urine.  It is 
maintained that the unexpected side effects or interaction of 
a prescription drug cannot be considered willful misconduct.  

However, in this case the record unequivocally demonstrates 
that the veteran was consuming alcohol on the night in 
question and that "ANSAID" had been prescribed nearly six 
weeks prior to the accident (not three days prior thereto).  
It is reasonable to infer that an allergic reaction would not 
have taken six weeks but instead would have occurred almost 
immediately after ingestion and that the notion that he 
"overdosed" on "ANSAID" is conjecture, especially since it 
appears that he did not take more than six "ANSAID" pills 
in the three days prior to the accident.  

It has been noted that the veteran had 16 years of good 
service and had received four Good Conduct medals.  It is 
argued that he would have jeopardized his career and his 
family for one night of intoxication, especially while on 
duty.  The LCDR  argues that the veteran did not have a 
history of problems with alcohol or heavy use of alcohol 
during his period of active military service.  It is thus 
asserted that he would not have had a high tolerance for 
alcohol and would have been incoherent at 0.21 blood alcohol 
content, but that his actions did not show that level of 
incoherence.  He evaded another individual, strapped his 
seatbelt on, and drove the speed limit without weaving.  
These actions, she contends, show a man who was in control of 
his motor skills, was reasonable, responsible, and not 
willfully drunk.  

Despite his many years of good service, the record shows that 
the veteran was observed to be drinking to excess on the day 
of the accident, and that this was a matter of concern to 
other chief petty officers in his party at the CPO Club.  The 
LCDR makes much of the fact that chief petty officer is a 
rank of particular significance in the Navy that is unknown 
to the other services.  This in turn tends to confirm what 
the evidence shows-that his fellow chiefs tried to look out 
for the veteran and arrange for him to be taken home.  

This certainly would not have occurred unless he was 
perceived to be intoxicated and not capable of driving.  
Moreover, the veteran drove the wrong way on a divided 
highway, and despite the fact that he was attempting to reach 
his ship, drove past it, and out into the open country of 
Suffolk, Virginia.  This fact tends to confirm what the 
investigating officer found-that the veteran suffered from 
spatial disorientation due to alcoholic intoxication.  This 
was not merely a matter of making a wrong turn onto the wrong 
lane of an unlighted highway.  The veteran missed several 
clearly marked "Do Not Enter," "Wrong Way," and "One 
Way" signs and passed at least three opportunities to turn 
around in order to accept the theory that he was simply 
unwittingly going the wrong way on an unlighted highway.  

The LCDR argues that the facts of the accident itself vitiate 
the argument for willful misconduct.  She notes that the 
veteran was involved in a head-on collision on a road where 
there were two other lanes that the other vehicle could have 
moved into to avoid the accident.  The veteran was not 
speeding or driving erratically, and the other vehicle 
likewise was not moving at high speed.  It is thus argued 
that the other driver had the last clear chance to avoid the 
accident and failed to do so and that her negligence was the 
proximate cause of the accident and resulting death.  She 
notes that the police report indicates that charges were 
pending and that they could only have been pending against 
the other driver because the veteran was dead at the scene.  

It is difficult to comprehend how a driver going the speed 
limit, in the proper lane, on the proper side of the road is 
at fault when struck by a driver going the wrong way on that 
roadway.  It is just as reasonable to assume that there were 
no skid marks because the other driver had no chance to avoid 
the accident.  The Navy investigation indicated that the 
veteran's vision was not obscured, while the other driver's 
vision was obscured by other moving vehicles.  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998) (Board has fact-finding authority to 
assess the quality of the evidence before it, including the 
duty to analyze its credibility and probative value, as well 
as authority to discount the weight and probity of evidence 
in light of its own inherent characteristics and its 
relationship to other items of evidence).  The fact that the 
Police Accident Report reflects that charges were pending was 
almost certainly, in the context of this case, a routine 
administrative entry suggesting that any possible charges had 
yet to be determined.  As a simple matter of common sense, it 
is highly unlikely that the other driver would have been 
ticketed for driving at the speed limit in the right 
direction on her side of a divided highway.  

As noted above, the VA pathologist opined that the facts 
discovered by the Navy investigation, the report of the 
accident, and the blood and urine alcohol levels are all 
consistent with a high blood and urine alcohol level as seen 
in this case.  The pathologist did not see any scientific 
evidence to support the claims that these results were 
erroneous based on delay in specimen collection, storage or 
analysis.  

This is significant, for even without the blood and urine 
samples, a strong case can be made from the other evidence of 
record that the accident resulted from the veteran's willful 
misconduct due to acute alcoholic intoxication.  The witness 
statements, taken as a whole, tend to show that the veteran 
was quite intoxicated from consuming alcohol shortly before 
the accident and that his actions at that time were 
consistent with those of someone in an intoxicated state.  

It is maintained that although witnesses described the 
veteran as gregarious and exhibiting abnormal behavior, he 
was not seen weaving, stumbling or staggering.  It is 
contended that the witness statements vary drastically as to 
the veteran's demeanor and disagree as to his alcohol 
consumption for the evening in question.  It is maintained 
that some of the witnesses state that he was drinking only 
water; others state that it was watered-down scotch and 
water; while another witness alleged that he was drinking 
large amounts of scotch and water.  It is asserted that the 
witness statements are contradictory and therefore 
unreliable.  

It is further contended that the supposedly highly 
intoxicated veteran eluded "a relatively sober shipmate," 
buckled his seatbelt and shoulder harness, and drove in a 
straight, steady line down the road to return to his ship.  
He was neither speeding nor driving erratically.  He was 
simply driving down the wrong side of the road.  It is noted 
that even the person who called the police to report that the 
veteran's vehicle was driving the wrong way down the highway 
stated that he was driving well and not weaving; he was 
simply on the wrong side of the median.  It is noted, 
however, that the road was dark and unlighted, "making it 
possible, even likely, that [the veteran] did not realize 
that he was driving on the wrong side of the road."  

LCDR argues that all of the witnesses indicate that the 
veteran was drinking what looked like soda at the softball 
game and clear liquid at the bar.  She argues that since the 
veteran was in uniform, and on duty, it was less likely that 
he would have been drinking heavily.  She says that the 
appellant had indicated to her that his drink of choice was 
beer, which is not a clear liquid.  The witness statements 
did not indicate what everyone else at the table was drinking 
or their condition or consumption at the time.  

However, the witness statements are highly illuminating, for 
they show a compelling picture of an individual whose 
judgment was distorted by the intoxicating effects of 
alcohol.  Although it is asserted that the witnesses are 
unreliable regarding the veteran's drinking on the day of the 
accident, the evidence suggests that what is described as 
inconsistent statements were in fact snapshots of the veteran 
at different points in the evening from different 
perspectives.  The witness statements agree that the veteran 
was unusually boisterous during the softball game and that he 
continued in a similar mode at the CPO Club.  

The evidence indicates that at the CPO Club, the veteran was 
drinking in a group of some 20 people that required that 
tables be strung together.  Witnesses agreed that the veteran 
was drinking at the game but could not determine what he was 
drinking.  One witness, a chief warrant officer, said that 
although he assumed that the veteran was drinking soda from a 
mug while at the game, he later heard that the veteran had 
been seen in the Package Store by another chief petty officer 
purchasing liquor.  This is consistent with the statement of 
the chief petty officer designated to drive the veteran home, 
who said that when he arrived at the CPO Club, the veteran 
was drinking scotch and water, while he drank beer.  He 
stated: "[The veteran] told me he'd been drinking [v]odka at 
the ball field."  

This is consistent with the evidence of one of the chief 
petty officers who went to the CPO Club following the game; 
he said that the veteran "showed up and was looking pretty 
intoxicated.  The waitress had even brought him a glass of 
water."  This is also consistent with the evidence of the 
chief warrant officer (CWO-3), who noted that the veteran was 
very loud and happy and seemed to be having a good time at 
the ballgame and that the veteran "seemed to get louder as 
the game went on."  The chief warrant officer said that he 
saw the veteran "drink at least 5 rounds" while at the CPO 
Club and stated that he had never seen the veteran like this 
before: "He was part[y]ing Big time."  A lieutenant 
commander reported that while at the CPO Club, the veteran 
"appeared to be drinking scotch & water."  The chief petty 
officer designated to drive the veteran home said that the 
veteran "was drunk and talking a lot of garbage and messing 
with everyone in a fun way.  He sat most of the time with me 
[and two other chief petty officers]."  

A Navy commander (0-5) stated that he was invited to join a 
group of players who were going to the CPO Club, where he 
joined several tables (groups) of personnel from the USS 
KEARSARGE (LHD-3) that included the veteran.  He introduced 
himself to the veteran, who was in uniform.  Although he did 
not observe the veteran drinking, he recalled that when he 
was talking to him, "he had the appearance of one who was 
intoxicated."  He also noted that a waitress brought the 
veteran "a mixed drink that had the distinct appearance of 
being watered down."  He did not see the veteran drink this 
drink.  At least two witnesses saw the veteran order or have 
delivered glasses of water.  One of the chiefs stated that he 
saw the veteran consume two mixed drinks at the CPO Club in 
the span of about two and a half hours.  He said that he was 
uncertain as to what kind of drink it was but that it was 
mixed with water "because at one point someone ordered him 
just a glass of water as a joke."  

The fact that the veteran was drinking glasses of water and 
watered-down mixed drinks in fact suggests that he had 
probably been drinking prior to reaching the CPO Club, and 
that he was trying to taper off his drinking or at least 
dilute its intoxicating effects.  However, the witnesses 
seated closest to him during the evening, told him to catch a 
ride home with a chief who lived in the general area where 
the veteran lived and not to return to the ship, as he 
persisted in wanting to do.  Several chiefs agreed that the 
veteran needed to be driven home and that it was not a good 
idea to return to the ship because he had been drinking.  

One witness said that the veteran eventually agreed to leave 
with the chief designated to drive him home.  But that chief 
stated that when he and the veteran left the CPO Club, the 
veteran ran from him.  He said that he yelled a few times but 
that the veteran would not go with him. The chief stated that 
the veteran was with a group that went to the CPO Club from 
the game, while he drove himself to the Club, and that he did 
not think that the veteran had a car at the CPO Club.  

Although it is probable that all of the witnesses were 
drinking, the points of concurrence among the witness 
statements, the way they create a mosaic of evidence, 
strongly suggests that the veteran was highly intoxicated 
from alcohol when he left the CPO Club on September [redacted], 1994.  
His persistence in wanting to return to his ship (rather than 
take a ride to his home in Virginia Beach), his unusual 
boisterousness, and his later sense of omnipotence in jumping 
in his vehicle and heading for his ship all suggest behavior 
consistent with acute alcoholic intoxication.  

LCDR claims that the main witness regarding his drinking was 
charged with the responsibility for seeing the veteran home 
and failed in his duty, but this concedes the fact that the 
veteran was in no condition to drive.  Guilt, it is asserted, 
could have influenced "the anger in his statement and in his 
recollection," but the Board perceives no guilt or anger in 
his statement.  It will be recalled that the chief designated 
to drive the veteran home did not think that the veteran had 
a car at the CPO Club.  Even if some degree of guilt or 
remorse influenced his recollection, his statement is 
consistent with other evidence of record, such as the chief 
warrant officer's statement that "[e]veryone was concerned 
about him [the veteran] driving."  The chief designated to 
drive the veteran home said to the warrant officer: "Don't 
worry WO I got him."  

Moreover, the evidence that suggests that the veteran was 
drinking alcohol before he got to the CPO Club and drinking 
in some degree after he arrived there also suggests why his 
blood alcohol level was so high when the accident occurred.  
Although he might not have been consuming large amounts of 
alcohol in a relatively short span of time at the CPO Club, 
he had been drinking alcohol throughout the softball game and 
later during his time at the CPO Club shortly before the 
fatal accident.  Spaced out over a several-hour period, the 
veteran's ability to retain a degree of coherence and motor 
skills sufficient to drive in a steady manner despite his 
drinking becomes more explicable.  Yet it remains the case 
that the only truly persuasive explanation for the fatal 
motor vehicle accident is that the veteran was confused from 
the effects of acute alcoholic intoxication causing him to go 
the wrong way on a divided highway and collide with another 
vehicle causing his death.  

In sum the appellant and LCDG have offered numerous arguments 
but they all require speculation and conjecture.  The weight 
of the competent medical evidence is to the effect that the 
veteran's blood was properly stored and reflected a very high 
blood alcohol content.  By the medical professional's 
calculations, the blood alcohol was likely far above what 
would have resulted even if improper handling were shown.  
The finding of very high blood alcohol was supported by 
witnesses who observed him drinking large amounts of alcohol, 
and by the circumstances of the accident.  Thus the 
overwhelming evidence is to the effect that the veteran's 
death was the result of his abuse of alcohol, and thus the 
result of willful misconduct.  38 C.F.R. § 3.1(k),(m),(n).

The appellant has also argued that under the plain language 
of 38 U.S.C.A. § 1310(b)(2), she is entitled to dependency 
and indemnity compensation because her husband died while in 
active military service.  She maintains that the statue does 
not refer to any prerequisites to eligibility to DIC benefits 
based on the cause or manner of the veteran's death.

While, as noted above, 38 U.S.C.A. § 1310 provides that 
dependency and indemnity compensation is paid to a surviving 
spouse of a qualifying veteran who died from a service-
connected disability, it is further noted that there is a 
presumption that an injury or disease incurred during active 
military service was incurred in the line of duty unless the 
injury was the result of the person's own willful misconduct.  
38 U.S.C.A. § 105(a).  A finding of willful misconduct 
effectively negates the presumption that such injury was 
incurred in the line of duty.  Thus, if willful misconduct is 
demonstrated by a preponderance of the evidence, that is 
sufficient to rebut the presumption that the death occurred 
in the line of duty.  Daniels v. Brown, 9 Vet. App. at 351; 
Smith v. Derwinski, 2 Vet. App. at 244.  

The appellant has also pointed out that service connection 
for alcohol abuse disability is available if that abuse is 
due to, or aggravated by, a service connected disability.  
Allen v. Principi, 237 F. 3d 1368 (Fed. Cir.).  In this case 
there is no competent evidence that the veteran developed 
alcohol abuse disability secondary to a service connected 
disease or disability.

She also points out that willful misconduct would not be a 
bar to benefits unless the evidence showed that the veteran's 
death was a result of such conduct.  The evidence shows that 
the veteran abused alcohol, despite efforts to deter him, 
decided to operate a motor vehicle, drove that vehicle the 
wrong way down a divided highway, and died when he drove into 
a car traveling in the proper lanes headed in the correct 
direction.  This behavior would seem to speak for itself.  
The Board can find no other plausible explanation, than that 
the veteran's misconduct in abusing alcohol, operating a 
motor vehicle under the influence of alcohol (despite being 
warned not to), and recklessly disregarding road signs and 
driving down the wrong side of the highway caused his death.

A finding of willful misconduct, as has been demonstrated by 
a preponderance of the evidence in this case, eliminates 
consideration of DIC benefits as a matter of law which a 
"plain language" interpretation of 38 U.S.C.A. § 1310 
cannot overcome.  Thus, the Board finds that the veteran's 
fatal injuries were not sustained in the line of duty.  As a 
result, entitlement to DIC for the cause of the veteran's 
death is not warranted and the appeal is denied.  



ORDER

Entitlement to DIC for the cause of the veteran's death is 
denied.  




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



